UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2013 Date of reporting period: June 30, 2013 Item 1. Schedule of Investments. Ariel Fund Schedule of Investments June 30, 2013 (Unaudited) Number of Shares Common Stocks—99.01% Value Consumer discretionary & services—34.30% Gannett Co., Inc. $ Interpublic Group of Cos., Inc. Meredith Corp. International Speedway Corp., Class A International Game Technology Newell Rubbermaid Inc. Mohawk Industries, Inc. (a) Royal Caribbean Cruises Ltd. Washington Post Co., Class B DeVry Inc. Sotheby's Madison Square Garden Co., Class A (a) Nordstrom, Inc. Consumer staples—1.89% J.M. Smucker Co. McCormick & Co., Inc. Energy—2.01% Contango Oil & Gas Co. (b) Financial services—31.66% KKR & Co. L.P. Dun & Bradstreet Corp. Lazard Ltd, Class A Western Union Co. Janus Capital Group Inc. Fair Isaac Corp. CBRE Group, Inc., Class A (a) Jones Lang LaSalle Inc. First American Financial Corp. City National Corp. Health care—10.07% Hospira, Inc. (a) Charles River Laboratories Intl Inc. (a) Bio-Rad Laboratories, Inc., Class A (a) Symmetry Medical Inc. (a) (b) Materials & processing—3.70% Simpson Manufacturing Co., Inc. Interface, Inc. Producer durables—12.38% Bristow Group Inc. Snap-on Inc. Brady Corp., Class A IDEX Corp. Littelfuse Inc. MTS Systems Corp. Technology—3.00% Anixter Intl Inc. (a) Total common stocks (Cost $1,241,889,902) June 30, 2013 (Unaudited) Principal Amount Repurchase Agreement—1.13% Value $ Fixed Income Clearing Corporation, 0.01%, dated 06/28/2013, due 07/01/2013, repurchase price $22,261,401, (collateralized by Freddie Mac, 1.650%, due 11/15/2019) (Cost $22,261,382) $ Total Investments (Cost $1,264,151,284)—100.14% Liabilities less Other Assets—(0.14)% ) Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund Schedule of Investments June 30, 2013 (Unaudited) Number of Shares Common Stocks—96.52% Value Consumer discretionary & services—32.73% Interpublic Group of Cos., Inc. $ Viacom, Inc., Class B International Game Technology CBS Corp., Class B Coach, Inc. International Speedway Corp., Class A Sotheby's Gannett Co., Inc. Omnicom Group Inc. Newell Rubbermaid Inc. Madison Square Garden, Co., Class A (a) Nordstrom, Inc. DeVry Inc. Apollo Group, Inc., Class A (a) Carnival Corp. Tiffany & Co. Consumer staples—1.35% J.M. Smucker Co. Energy—1.18% Contango Oil & Gas Co. Financial services—35.65% Lazard Ltd, Class A Western Union Co. Northern Trust Corp. AFLAC Inc. First American Financial Corp. City National Corp. Jones Lang LaSalle Inc. KKR & Co. L.P. Blackstone Group L.P. Franklin Resources, Inc. Janus Capital Group Inc. T. Rowe Price Group, Inc. CBRE Group, Inc. (a) Health care—14.79% Hospira, Inc. (a) St. Jude Medical, Inc. Thermo Fisher Scientific Inc. Zimmer Holdings, Inc. Bio-Rad Laboratories, Inc., Class A (a) Producer durables—10.82% Towers Watson, Class A Illinois Tool Works Inc. Stanley Black & Decker, Inc. Snap-on Inc. Total common stocks (Cost $1,021,293,792) June 30, 2013 (Unaudited) Principal Amount Repurchase Agreement—3.25% Value $ Fixed Income Clearing Corporation, 0.01%, dated 06/28/2013, due 07/01/2013, repurchase price $54,528,633, (collateralized by Freddie Mac, 1.650%, due 11/15/2019) (Cost $54,528,587) $ Total Investments (Cost $1,075,822,379)—99.77% Other Assets less Liabilities—0.23% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund Schedule of Investments June 30, 2013 (Unaudited) Number of Shares Common Stocks—95.68% Value Consumer discretionary & services—15.74% Omnicom Group Inc. $ Target Corp. Apollo Group, Inc., Class A (a) DeVry Inc. DIRECTV (a) Consumer staples—4.89% Walgreen Co. Energy—11.95% National Oilwell Varco Exxon Mobil Corp. Chesapeake Energy Corp. Financial services—24.51% Western Union Co. Morgan Stanley Goldman Sachs & Co. JPMorgan Chase & Co. Blackstone Group L.P. Bank of New York Mellon Corp. Northern Trust Corp. KKR & Co. L.P. Health care—12.52% Johnson & Johnson Hospira, Inc. (a) Baxter Intl Inc. Zimmer Holdings, Inc. Producer durables—15.99% Stanley Black & Decker, Inc. Lockheed Martin Corp. Snap-on Inc. Illinois Tool Works Inc. Technology—10.08% Microsoft Corp. International Business Machines Corp. Total common stocks (Cost $38,314,615) Principal Amount Repurchase Agreement—4.73% Value $ Fixed Income Clearing Corporation, 0.01%, dated 06/28/2013, due 07/01/2013, repurchase price $2,362,017, (collateralized by U.S. Treasury Note, 0.625%, due 08/31/2017) (Cost $2,362,015) $ Total Investments (Cost $40,676,630)—100.41% Liabilities less Other Assets—(0.41)% ) Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund Schedule of Investments June 30, 2013 (Unaudited) Number of Shares Common Stocks—93.17% Value Consumer discretionary & services—16.47% International Speedway Corp., Class A $ Rosetta Stone Inc. (a) XO Group Inc. (a) Gaiam, Inc., Class A (a) JAKKS Pacific, Inc. Madison Square Garden Co., Class A (a) Callaway Golf Co. (a) Energy—11.11% Contango Oil & Gas Co. Mitcham Industries, Inc. (a) Gulf Island Fabrication, Inc. Financial services—17.88% First American Financial Corp. Cowen Group, Inc., Class A (a) Market Leader, Inc. (a) MB Financial, Inc. AV Homes, Inc. (a) Health care—9.09% Vical Inc. (a) POZEN Inc. (a) Emergent Biosolutions Inc. (a) Materials & processing—8.03% Rentech Inc. Simpson Manufacturing Co., Inc. Landec Corp. (a) Orion Energy Systems, Inc. (a) Producer durables—12.33% Erickson Air-Crane, Inc. (a) Team, Inc. (a) Brink's Co. Spartan Motors Inc. Furmanite Corp. (a) Littelfuse Inc. Ballantyne Strong, Inc. (a) Technology—13.35% PCTEL, Inc. Imation Corp. (a) Multi-Fineline Electronix, Inc. (a) ARC Document Solutions Inc. (a) Sigma Designs, Inc. (a) Tessera Technologies Inc. Tellabs, Inc. (a) Utilities—4.91% ORBCOMM Inc. (a) Pendrell Corp (a) Total common stocks (Cost $17,335,024) June 30, 2013 (Unaudited) Principal Amount Repurchase Agreement—4.86% Value $ Fixed Income Clearing Corporation, 0.01%, dated 06/28/2013, due 07/01/2013, repurchase price $1,025,057, (collateralized by Freddie Mac, 1.250%, due 08/01/2019) (Cost $1,025,056) $ Total Investments (Cost $18,360,080)—98.03% Cash, Other Assets less Liabilities—1.97% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel International Equity Fund Schedule of Investments June 30, 2013 (Unaudited) Number of Shares Common Stocks—77.37% Value Australia—0.06% Telstra Corporation Limited $ Austria—0.23% Vienna Insurance Group Brazil—0.16% Telefonica Brasil SA ADR Canada—3.58% Fairfax Financial Holdings Ltd. Great-West Lifeco Inc. Power Financial Corp. Tim Hortons Inc. IGM Financial Inc. China—4.00% Baidu, Inc. ADR (a) China Mobile Ltd. ADR China Mobile Ltd. Hollysys Automation Technologies Ltd. (a) Czech Republic—0.74% Komercni Banka AS Finland—2.38% Nokia Corp. ADR Nokia Corp. France—2.50% Eutelsat Communications BNP Paribas SA Metropole Television M6 Germany—8.07% Deutsche Boerse AG Telefonica Deutschland Holding AG Dialog Semiconductor plc (a) Infineon Techologies AG 98 Muenchener Rueckversicherungs-Ges. AG 26 Rational AG Hong Kong—0.15% Yue Yuen Industrial Ireland—2.98% Ryanair Holdings plc ADR Italy—2.91% Mediaset SpA Snam SpA DiaSorin SpA Japan—14.03% Nintendo Co., Ltd. Japan Tobacco Inc. Tokyo Electron Ltd. Canon Inc. Toyota Motor Corp. ADR Daito Trust Construction Co., Ltd. OBIC Co. Ltd. Murata Manufacturing Co., Ltd. Toyota Motor Corp. Canon Inc. ADR Denso Corp. Shimamura Co., Ltd. Nomura Research Institute Ltd. Chugai Pharmaceuticals Co., Ltd. Nintendo Co., Ltd ADR Nikon Corp. Luxembourg—1.29% RTL Group Netherlands—4.51% Koninklijke Ahold NV Norway—0.43% Gjensidige Forsikring ASA Singapore—0.26% Avago Technologies Ltd. Sweden—1.99% H&M Hennes & Mauritz AB, Class B Autoliv Inc. Switzerland—9.67% Roche Holding AG Nestle SA UBS AG 61 Swisscom AG Actelion Ltd. 42 Banque Cantonale Vaudoise 67 Kuehne & Nagel Intl AG Turkey—0.37% Turkcell Iletisim Hizmetleri AS ADR (a) United Kingdom—14.11% GlaxoSmithKline plc ADR Tesco plc HSBC Holdings plc Royal Dutch Shell plc ADR Royal Dutch Shell plc, Class A Croda Intl plc British Telecom Group plc BT Group plc ADR Wm. Morrison Supermarkets plc The Restaurant Group plc GlaxoSmithKline plc IG Group Holdings plc Jardine Lloyd Thompson Group plc United States—2.95% Harman Intl Industries Inc. TIBCO Software Inc. (a) Schlumberger Ltd. Gentex Corp. Total common stocks (Cost $3,663,141) Number of Shares Investment Companies—5.15% Value Exchange Traded Funds—5.15% Vanguard MSCI EAFE ETF $ Vanguard MSCI Pacific ETF iShares MSCI United Kingdom Index ETF Total investment companies (Cost $260,299) Principal Amount Repurchase Agreement—2.11% Value $ Fixed Income Clearing Corporation, 0.01%, dated 06/28/2013, due 07/01/2013, repurchase price $112,474, (collateralized by U.S. Treasury Note, 0.625%, due 08/31/2017) (Cost $112,474) $ Total Investments (Cost $4,035,914)—84.63% Cash, Other Assets less Liabilities—15.37% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt See Notes to Schedules of Investments. Ariel Global Equity Fund Schedule of Investments June 30, 2013 (Unaudited) Number of Shares Common Stocks—87.39% Value Brazil—0.54% Telefonica Brasil SA ADR $ Canada—2.17% Fairfax Financial Holdings Ltd. Great-West Lifeco Inc. Tim Hortons Inc. IGM Financial Inc. China—3.90% China Mobile Ltd. ADR Baidu, Inc. ADR(a) China Mobile Ltd. Mindray Medical Intl Ltd. Hollysys Automation Technologies Ltd. (a) Czech Republic—1.31% Komercni Banka AS Finland—1.71% Nokia Corp. ADR Nokia Corp. France—1.44% BNP Paribas SA Eutelsat Communications Metropole Television M6 Germany—5.99% Deutsche Boerse AG Telefonica Deutschland Holding AG Dialog Semiconductor plc (a) Infineon Techologies AG 61 Rational AG Ireland—2.79% Ryanair Holdings plc ADR Italy—1.96% Mediaset SpA Snam SpA DiaSorin SpA Japan—9.44% Nintendo Co., Ltd. Canon Inc. Japan Tobacco Inc. Tokyo Electron Ltd. Toyota Motor Corp. ADR Daito Trust Construction Co., Ltd. Denso Corp. Murata Manufacturing Co., Ltd. OBIC Co. Ltd. Canon Inc. ADR Nomura Research Institute Ltd. Shimamura Co., Ltd. Chugai Pharmaceuticals Co., Ltd. Nikon Corp. Luxembourg—0.62% RTL Group Netherlands—3.36% Koninklijke Ahold NV Norway—0.31% Gjensidige Forsikring ASA Singapore—0.24% Avago Technologies Ltd. Sweden—0.39% H&M Hennes & Mauritz AB, Class B Autoliv Inc. Switzerland—7.92% Roche Holding AG UBS AG Nestle SA Actelion Ltd. Swisscom AG Kuehne & Nagel Intl AG Turkey—0.66% Turkcell Iletisim Hizmetleri AS ADR (a) United Kingdom—7.88% Tesco plc GlaxoSmithKline plc ADR Royal Dutch Shell plc, Class A HSBC Holdings plc British Telecom Group plc Wm. Morrison Supermarkets plc BT Group plc ADR Croda Intl plc Royal Dutch Shell plc ADR GlaxoSmithKline plc The Restaurant Group plc IG Group Holdings plc Jardine Lloyd Thompson Group plc United States—34.76% Johnson & Johnson Gilead Sciences, Inc. (a) Microsoft Corp. Quest Diagnostics Inc. Harman Intl Industries Inc. Acacia Research Corporation QLogic Corp. (a) NVIDIA Corp. Yahoo! Inc. (a) Berkshire Hathaway Inc., Class B (a) Coach, Inc. TIBCO Software Inc. (a) Fluor Corp. The PNC Financial Service Group, Inc. Schlumberger Ltd. Broadcom Corp., Class A H&R Block, Inc. Wal-Mart Stores, Inc. Ruckus Wireless, Inc. (a) Cisco Systems, Inc. EMC Corp. Gentex Corp. Vantiv, Inc. (a) Expeditors Intl of Washington Occidental Petroleum Corp. Plum Creek Timber Co. Inc. General Electric Co. American Express Co. 61 W.W. Grainger, Inc. Total common stocks (Cost $11,685,337) Principal Amount Repurchase Agreement—4.89% Value $ Fixed Income Clearing Corporation, 0.01%, dated 06/28/2013, due 07/01/2013, repurchase price $756,272, (collateralized by U.S. Treasury Note, 0.625%, due 08/31/2017) (Cost $756,272) $ Total Investments (Cost $12,441,609)—92.28% Cash, Other Assets less Liabilities—7.72% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt See Notes to Schedules of Investments. Notes to Schedules of Investments June 30, 2013 (unaudited) Note One | Organization Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Equity Fund and Ariel Global Equity Fund (the “Funds”) are series of the Trust.Ariel Focus Fund is a non-diversified Fund, all other Funds are diversified.The Funds issue two classes of shares: an Investor Class and an Institutional Class. Note Two | Significant accounting policies The following is a summary of significant policies related to investments of the Funds held at June 30, 2013. Securities valuation– Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Certain common stocks that trade on foreign exchanges are subject to valuation adjustments to account for the market movement between the close of the foreign market in which the security is traded and the close of the New York Stock Exchange. These securities are valued by pricing vendors that consider the correlation patterns of price movements of the foreign security to the intraday trading in the U.S. markets. Debt obligations having a maturity of 60 days or less are valued at amortized cost, which approximates market value.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Fair value measurements – Accounting Standards CodificationTM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) Funds use valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013, in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Level 1 $ Level 2* Level 3 - Fair Value at 6/30/2013 $ *As of June 30, 2013, Level 2 securities held are repurchase agreements.See Schedule of Investments. Ariel International Equity Fund Ariel Global Equity Fund Level 1 $ $ Level 2** Level 3 - - Fair Value at 6/30/2013 $ $ **As of June 30, 2013, Level 2 securities held are forward currency contracts, which are reflected at the unrealized appreciation (depreciation) on the contract and repurchase agreements.See Schedule of Investments. Ariel International Equity Fund Ariel Global Equity Fund Transfers into Level 1 $ - $ Transfers out of Level 1 - - Transfers into Level 2 - - Transfers out of Level 2 - ) Transfers were made due to valuation adjustments on foreign common stocks to account for the market movement between the close of a foreign market and the close of the New York Stock Exchange. Transfers between levels are recognized at the end of the reporting period. Forward currency contracts derive their value from underlying exchange rates.These instruments are normally valued by pricing vendors using pricing models.The pricing models typically use inputs that are observed from active markets such as exchange rates.As such, forward currency contracts were categorized as Level 2. Notes to Schedules of Investments June 30, 2013 (unaudited) Foreign Currency – Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party.Realized gains (losses) and unrealized appreciation (depreciation) on securities include the effects of changes in security prices.Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Forward Currency Contracts – Ariel International Equity Fund and Ariel Global Equity Fund enter into forward currency contracts to provide the appropriate currency exposure related to protecting the value of securities and related receivables and payables against changes in foreign exchange rates.The primary risk associated with a Fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the Fund under the contracts.Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties.Forward currency contracts are subject to the translations of foreign exchange rate fluctuations. Contracts are “marked-to-market” daily and any resulting unrealized gains (losses) are recorded as unrealized appreciation (depreciation) on foreign currency translations. The Funds record realized gains (losses) at the time the forward currency contract is settled or closed on the Statement of Operations as realized gain (loss) on foreign currency transactions. Repurchase agreements– The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions– Securities transactions are accounted for on a trade date basis. Note Three | Transactions with affiliated companies If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act.Ariel Fund had the following transactions during the nine months ended June 30, 2013, with affiliated companies: Share Activity Nine Months Ended June 30, 2013 Security Name Balance September 30, Purchases Sales Balance June 30, Market Value Dividends Credited to Income Amount of Gain (Loss) Realized on Sale of Shares Contango Oil & Gas Co. 906,847 72,303 Symmetry Medical Inc. 72,474 - 181,248 $ 58,193,109 Notes to Schedules of Investments June 30, 2013 (unaudited) Note Four | Federal Income Taxes At June 30, 2013, the cost of investment securities for tax purposes was as follows: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Ariel International Equity Fund Ariel Global Equity Fund Cost of investments $ $ Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Net unrealized appreciation $ $ Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Note Five | Forward currency contracts At June 30, 2013, the open forward currency contracts (State Street Bank and Trust as counterparty) are: Contract Settlement Date Currency to be Received Amount to be Received Currency to be Delivered Amount to be Delivered Unrealized Appreciation (Depreciation) Ariel International Equity Fund 07/01/2013 AUD JPY 07/01/2013 GBP CHF 46 07/01/2013 SGD JPY 07/01/2013 DKK CHF 73 07/01/2013 AUD CHF 07/01/2013 AUD CHF 07/01/2013 JPY SGD 07/01/2013 CHF GBP 47 07/01/2013 JPY AUD 51 07/01/2013 CHF DKK 31 07/01/2013 CHF AUD 07/01/2013 CHF AUD 07/23/2013 AUD CAD 08/06/2013 EUR USD 08/06/2013 AUD USD 08/08/2013 JPY USD 08/13/2013 SEK JPY 08/13/2013 GBP USD 08/13/2013 EUR USD 08/13/2013 JPY USD 08/21/2013 AUD CAD 08/21/2013 SEK EUR 08/21/2013 SEK EUR 08/21/2013 SEK EUR 08/21/2013 AUD CAD 08/21/2013 JPY USD 09/09/2013 GBP TRY 58 09/09/2013 AUD USD 09/09/2013 GBP USD 09/16/2013 AUD CAD 09/16/2013 SGD USD 09/16/2013 EUR USD 09/16/2013 GBP USD 09/23/2013 SGD EUR 09/23/2013 SGD EUR 10/15/2013 GBP CHF Notes to Schedules of Investments
